DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed 19 October 2021 has been entered. 
Applicant’s explanation of the Drawings have overcome two of the previously identified Drawings objections, which are withdrawn.  However, one Drawing objection still stands.  
Applicant’s amendments have overcome the Claim objections.  Accordingly, the Claim objections are withdrawn.
Applicant’s amendments have overcome the 35 USC 112(b) rejections.  However, a new 35 USC 112(b) rejection is made based on an amended portion of the claims.
Applicant’s arguments, see section entitled, “Rejection of Claims 1-8 and 11-16 under 35 U.S.C. § 103” pages 11-12, filed 19 October 2021, have been fully considered but are not persuasive.  Therefore, the grounds of rejection under 35 USC § 103 still stand.
Status of the Claims
In the amendment dated 19 October 2021, the status of the claims is as follows: Claims 1, 5-6, and 14-15 have been amended.
Claims 1-20 are pending.  Claims 9-10 and 17-20 are withdrawn.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “first connecting pipe group” and “second connecting pipe group” of claim 14 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.

Claim Rejections - 35 USC § 112
Claims 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites “….the first to fourth connecting pipes of a respective connecting pipe from among the plurality of connecting pipes that is located in a corresponding cell area of the plurality of cell areas.”  It was unclear to the examiner if “the plurality of connecting pipes that is located in a corresponding cell area of the plurality of cell areas” from claim 6 is the same “plurality of connecting pipes, each located in a respective cell area of the plurality of cell areas” from claim 1 or is actually intended to be a different set of “plurality of connecting pipes.”  For the purpose of the examination, the limitation from claim 6 will be interpreted as being the same structure as claim 1, i.e., ““….the first to the respective cell area of the plurality of cell areas.”  This new rejection has been added based on the amended portion of the claim.	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-8, 11, and 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over Ji et al. (KR-20090122534-A, referring to the foreign version for drawings and provided English translation for written disclosure) in view of Lee et al. (KR-20170051598-A, referring to the foreign version for drawings and provided English translation for written disclosure).
Regarding claim 1, Ji teaches a stage (“optical film laser cutter,” page 1, line 11) for cutting a substrate (“laser cuts the optical film,” page 1, line 11), comprising: a body member (work table 110, fig. 1) on which a plurality of cell areas are defined (annotated on fig. 1); a plurality of first discharging members (grooves 122b that extend along the Y-axis, see annotated fig. 1) extending in a first direction (Y-axis, fig. 1) and arranged by a distance from each other in a second direction (X-axis, fig. 1) crossing the first direction (Y-axis and X-axis cross or intersect each other), each comprising a first suction portion (exhaust holes 122c, fig. 2 that extend along the X-axis as shown in the annotated fig. 2 below) in the body member (“the partition line groove 122b for partitioning the plate surface of the vacuum pad 122 is recessed,” page 3, lines 32-33; examiner is interpreting the teaching that the grooves are “recessed” as meeting the limitation that the suction portion is “in the body member”) and a first partition wall portion connected to the first suction portion and protruding from a top surface of the body member (as annotated in fig. 2 below, the examiner-construed partition walls protrude out from the work table 110 onto the vacuum pads 122), each of the first discharging members defining a first space therein connected to an outside space (space in the area of the partition line grooves 122b connecting to the outside air above the work table); a plurality of second discharging members extending in the second direction (grooves 122b that extend or are oriented along the X-axis, see annotated fig. 1 below) and arranged by a distance from each other in the first direction (Y-axis), each comprising a second suction portion in the body member (not shown in fig. 2, but Ji teaches that exhaust holes 122c run along all of the partition line grooves 112b, page 4, lines 5-6; exhaust holes 122c in the grooves 122b that are oriented along the X-axis) and a second partition wall portion (annotated in fig. 2 below) connected to the second suction portion and protruding from the top surface of the body member (as annotated in fig. 2 below, the examiner-construed partition walls protrude out from the work table 110 onto the vacuum pads 122), each of the second discharging members defining a second space therein connected to the outside space (space in the area of the partition line grooves 122b connecting to the outside air above the work table) a plurality of connecting pipes, each located in a respective cell area of the plurality of cell areas (first supply pipe 124a and second supply pipe 124b, fig. 3; construed such that the pipes 124a and 124b are divided by name according their respective cell areas; see also newly annotated fig. 3 below), respectively, and each of the connecting pipes (first supply pipe 124a and second supply pipe 124b, fig. 3) being connected to a first discharging member (as shown in fig. 3, the first supply pipe 124a and the second supply pipe 124b connect to the exhaust holes 122c) of the plurality of first discharging members (grooves 122b that extend along the Y-axis, see annotated fig. 1) at the first partition wall portion (see annotated in fig. 2 below; the examiner-construed first partition wall portion connects to the exhaust holes 122c) and being connected to a second discharging member (as shown in fig. 3, the first supply pipe 124a and the second supply pipe 124b connect to the exhaust holes 122c) of the plurality of second discharging members (grooves 122b that extend or are oriented along the X-axis, see annotated fig. 1 below) at the second partition wall portion (see annotated in fig. 2 below for the examiner-construed second partition wall portion; “a plurality of exhaust holes 122c are formed in the vacuum pad 122 along the partition line groove 122,” page 4, lines 5-6; although not shown in fig. 2, the written disclosure indicates that suction holes proceed along all the grooves 122b; fig. 1 shows that the grooves 122b refers to grooves along the x-axis in addition to the grooves along the y-axis; shown in fig. 3, pipes 124a and 124b are connected to the exhaust holes 122c).  Ji does not explicitly disclose a plurality of supply pipes connected to the connecting pipes and being in the body member and configured to supply air to each of the first spaces of the first discharging members and the second spaces of the second discharging members through the connecting pipes (although Ji teaches a plurality of supply pipes connected to a vacuum source, page 3, lines 41-45, examiner is relying on these pipes to be construed as connecting pipes).
However, in the same field of endeavor of substrate cutting stages, Lee teaches a plurality of supply pipes (two discharge lines 145 shown in fig. 3) connected to the connecting pipes (Lee teaches that these discharge lines 145 are connected to the cutting grove part 140, which the examiner is construing as being the same groove taught by Ji; examiner is relying on Ji for teaching the interconnection of connecting pipes) and being in the body member (as shown in fig. 1, the suction units V1-4 connect to inside the stage 100, which is construed as the body member) and configured to supply air to each of the first spaces of the first discharging members and the second spaces of the second discharging members through the connecting pipes (“The first suction unit (V1) is a device for sucking air or foreign matter in the discharge line (145),” page 7, line 1; as air is “sucked” by the vacuum suction unit, examiner is construing the pulling of the air provided by the vacuum source as also supplying air, pulled from the outside above the cut groove portion 140, into the discharge line 145).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the invention of Ji by including discharge lines (Lee, fig. 3, discharge lines 145), in view of the teachings of Lee, between the air supply pipes and the vacuum source taught by Ji (Ji, page 3, lines 41-45) in order to dispose a discharge line at the bottom of the cut-out grooves such that foreign matter is discharged and joins the discharge line, which can then be collected by a dust collector at the vacuum source thereby improving the productivity, durability and reliability of the display device (Lee, page 6, lines 35-43 and page 8, line 9).
Ji, figs. 1 (annotated), 2 (annotated), and 3 (annotated)

    PNG
    media_image1.png
    530
    854
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    605
    816
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    739
    834
    media_image3.png
    Greyscale


	
Lee, fig. 3

    PNG
    media_image4.png
    479
    584
    media_image4.png
    Greyscale

Regarding claim 2, Ji teaches wherein each of the connecting pipes (first supply pipe 124a and second supply pipe 124b, fig. 3) comprises: a first connecting pipe and a second connecting pipe, which are spaced apart from each other in the first direction (construed as the supply pipes in the work table 110 that are underneath the line grooves 122b oriented along the Y-axis and that make-up the “first discharging members” in Ji’s annotated fig. 1 above; examiner is construing the first pipe system 124 under line groove 122b as the claimed “first connecting pipe” and the second pipe system 124 as the “second connecting pipe,” see annotated fig. 1 below) and each of which is connected to two partition wall portions (as shown in fig. 3, each supply pipe system connects to a the exhaust holes 122c which connect to the line grooves 122b, page 4, lines 5-11; the walls of the grooves are construed as meeting the limitation for the claimed “partition wall portions,” specifically the claimed “First Partition Wall Portion” (see Ji’s annotated fig. 2 above)), which are adjacent to each other (the walls of the examiner-construed “first partition wall portion” are near each other, referring to annotated fig. 2 above), among the first partition wall portions of the first discharging members (see annotated figs. 1 and 2 above); and a third connecting pipe and a fourth connecting pipe (see annotated fig. 1 below), which are spaced apart from each other in the second direction (X-axis) and each of which is connected to two partition wall portions (connected to two wall portions in the line grooves 122b), which are adjacent to each other, among the second partition wall portions of the second discharging members (examiner-construed “Second Partition Wall Portion, annotated in fig. 2 above).

Ji, fig. 1 (annotated)

    PNG
    media_image5.png
    530
    735
    media_image5.png
    Greyscale

	Regarding claim 3, Ji teaches the invention as described above but does not explicitly disclose wherein each of the supply pipes is connected to at least one of the third connecting pipe and the fourth connecting pipe.
However, in the same field of endeavor of substrate cutting stages, Lee teaches wherein each of the supply pipes (discharge line 145, fig. 3) is connected to at least one of the third connecting pipe and the fourth connecting pipe (relying on Ji to teach the third connecting pipe and fourth connecting pipe, referring to Ji’s annotated fig. 1 above; Lee teaches that the discharge line 145 is specifically meant to collect the foreign matter caused by laser radiation at the bottom of the cut grooves, page 6, lines 27-40; thus, in addition to connecting to the examiner-construed first and second connecting pipes in Ji’s annotated fig. 1 above, the discharge line would also connect to the examiner-construed third and fourth connecting pipes in Ji’s annotated fig. 1 above).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the invention of Ji by including discharge lines (Lee, fig. 3, discharge lines 145), in view of the teachings of Lee, between the air supply pipes and the vacuum source taught by Ji (Ji, page 3, lines 41-45) in order to dispose a discharge line at the bottom of the cut-out grooves such that foreign matter is discharged and joins the discharge line, which can then be collected by a dust collector at the vacuum source thereby improving the productivity, durability and reliability of the display device (Lee, page 6, lines 35-43 and page 8, line 9).
Regarding claim 4, Ji teaches wherein air is circulated through all of the first to fourth connecting pipes (“Smoke generated in the cutting process of (1) may be sucked into the exhaust hole 122c and discharged to the outside through the vacuum pressure supply pipe 124,” page 4, lines 10-11; examiner is construing the sucking of “smoke” through the supply pipes 124, which are construed as the connecting pipes, as also implying that air circulates through the supply pipes as well).
Regarding claim 5, Ji teaches further comprising a plurality of vacuum stages (each of the tiles in the vacuum pad 122, fig. 1) on the body member each of the vacuum stages overlapping a respective cell area of the plurality of cell areas (“cells” on annotated fig. 1 above; each of the vacuum pad 122 tiles overlaps or occupies the same area as the annotated cells), respectively.
Regarding claim 6, Ji teaches wherein, on a plane, each of the vacuum stages is surrounded by the first to fourth connecting pipes (see annotated fig. 1 below, examiner is construing the first and second connecting pipes as repeatable along the X-axis at each cut groove; similarly, examiner is construing the third and fourth connecting pipes as repeatable along the Y-axis at each cut groove; because the lines are alternately repeated, each of the vacuum stage 122 tiles would be surrounded by each of the examiner-construed connecting pipes 124) of a respective connecting pipe (see annotated fig. 3 below, where a certain section of the pipe system 124 is construed as corresponding with a specific vacuum pad tile) from among the plurality of connecting pipes (pipes 124, fig. 3) that is located in the respective cell area of the plurality of cell areas (the three cell areas of the annotated fig. 3 below correlate with the identified vacuum stages in the annotated fig. 3 from claim 1).
Ji, annotated figs. 1 and 3

    PNG
    media_image6.png
    530
    735
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    557
    683
    media_image7.png
    Greyscale

	Regarding claim 7, Ji teaches the invention as described above but does not explicitly disclose wherein, in a thickness direction of the body member, each of the vacuum stages has a height greater than that of each of the first partition wall portions and the second partition wall portions.
However, in the same field of endeavor of substrate cutting stages, Lee teaches wherein, in a thickness direction of the body member (Z-axis, fig. 3), each of the vacuum stages (relying on Ji for vacuum stages; Ji’s vacuum pad 122 tiles correlate with Lee's cell regions 110) has a height greater than that of each of the first partition wall portions and the second partition wall portions (see annotated fig 3 below).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the invention of Ji by having a height of a cell region that is higher than the height of the cutting grooves, in view of the teachings of Lee, by extending the height of the vacuum pad into a discharge line 145, in order to in order to dispose a discharge line along the cut groove portion on the outer side of each of the plurality of cell regions such that foreign matter is discharged and joins the discharge line, which can then be collected by a dust collector at the vacuum source, thereby improving the productivity, durability and reliability of the display device (Lee, page 6, lines 35-43 and page 8, line 9).
Lee, fig. 3 (annotated)

    PNG
    media_image8.png
    540
    598
    media_image8.png
    Greyscale

	Regarding claim 8, Ji teaches wherein each of the vacuum stages (vacuum pad 122 tiles) comprises a plurality of vacuum holes (“The vacuum pad 122 is made of a metallic material in direct contact with the optical film 1 to be cut, and a plurality of vacuum holes 122a are formed therethrough,” page 3, lines 31-32).
	Regarding claim 11, Ji teaches wherein the first partition wall portion comprises a first partition wall and a second partition wall (see annotated fig. 2 below), which are connected to the first suction portion and spaced apart from each other with the first space therebetween (as shown in the annotated fig. 2 below, the first space from claim 1 is between the examiner-construed First Partition Wall and the Second Partition Wall).



Ji, fig. 2 (annotated)

    PNG
    media_image9.png
    605
    816
    media_image9.png
    Greyscale

		
Regarding claim 13, Ji teaches the invention as described above but does not explicitly disclose wherein the supply pipes extend in the first direction and are spaced a distance from each other in the second direction.
However, in the same field of endeavor of substrate cutting stages, Lee teaches wherein the supply pipes (discharging lines 145, fig. 3) extend in the first direction (direction x, fig. 2; although fig 3. shows the discharging lines 145 extending along the y axis, they lie underneath the cutting grooves, which extend along both the x- and y-axes, as shown in fig. 2) and are spaced a distance from each other in the second direction (direction y, fig. 2).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the invention of Ji by including discharge lines (Lee, fig. 3, discharge lines 145) that extend in a direction and are spaced apart in a direction that is perpendicular to the extending direction, in view of the teachings of Lee, between the air supply pipes and the vacuum source taught by Ji (Ji, page 3, lines 41-45) in order to dispose a discharge line at the bottom of the cut-out grooves such that foreign matter is discharged and joins the discharge line, which can then be collected by a dust collector at the vacuum source thereby improving the productivity, durability and reliability of the display device (Lee, page 6, lines 35-43 and page 8, line 9).
Lee, fig. 2

    PNG
    media_image10.png
    509
    698
    media_image10.png
    Greyscale

	Regarding claim 14, Ji teaches wherein connecting pipes arranged in the first direction among the connecting pipes define a first connecting pipe group (referring to annotated fig. 1 above in reference to claim 6, the examiner is construing the group that extends along the X-axis and includes the examiner-construed “First Connecting Pipe” as the claimed “first connecting pipe group”) and a second connecting pipe group (referring to annotated fig. 1 above in reference to claim 6, , the examiner is construing the group that extends along the Y-axis and includes the examiner-construed “Third Connecting Pipe as the claimed “second connecting pipe group”).  Ji does not explicitly disclose a first supply pipe of the plurality of supply pipes is connected to the first connecting pipe group, and a second supply pipe of the plurality of supply pipes is connected to the second connecting pipe group.
	However, in the same field of endeavor of substrate cutting stages, Lee teaches a first supply pipe of the plurality of supply pipes (discharging lines 145 along x axis in, fig. 3) is connected to the first connecting pipe group (relying on Ji who teaches a connecting pipe group along the x axis), and a second supply pipe of the plurality of supply pipes (discharging lines 145 along y axis in, fig. 3) is connected to the second connecting pipe group (relying on Ji who teaches a connecting pipe group along the y axis).
 Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the invention of Ji by including discharge lines (Lee, fig. 3, discharge lines 145) that extend in a direction and are spaced apart in a direction that is perpendicular to the extending direction, in view of the teachings of Lee, between the air supply pipes and the vacuum source taught by Ji (Ji, page 3, lines 41-45) in order to dispose a discharge line at the bottom of the cut-out grooves such that foreign matter is discharged and joins the discharge line, which can then be collected by a dust collector at the vacuum source thereby improving the productivity, durability and reliability of the display device (Lee, page 6, lines 35-43 and page 8, line 9).
Regarding claim 15, Ji teaches wherein each of the supply pipes (relying on Lee’s discharge lines 145, which are the bottom of the cut grooves for meeting the limitation of the “supply pipes;” Lee’s cut grooves 140 correspond with Ji’s cut grooves 122b) is connected to a respective connecting pipe of the plurality of connecting pipes through at least two areas (annotated below are two areas where the connecting pipes 124 connect with the cut grooves 124b).
Ji, fig. 2 (annotated)

    PNG
    media_image11.png
    493
    590
    media_image11.png
    Greyscale


	Regarding claim 16, Ji teaches the invention as described above but does not explicitly disclose wherein each of the supply pipes is located between two discharging members, which are adjacent to each other, of the first discharging members.
However, in the same field of endeavor of substrate cutting stages, Lee teaches wherein each of the supply pipes (discharging lines 145, fig. 3) is located between two discharging members (two cell regions 110 shown in fig. 3), which are adjacent to each other (the two cell regions in fig. 3 are nearby each other), of the first discharging members (as mapped in claim 13, for Lee and Ji, the examiner is construing the y axis as the first direction and the x axis as the second direction; as shown the first annotated fig. 1 of Ji above, the first discharging members extend along the X-axis and are spaced apart along the Y-axis; similarly, for Lee the two cell regions shown in fig. 3 are spaced apart along the y-axis or examiner-construed “first direction”).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the invention of Ji by including discharge lines (Lee, fig. 3, discharge lines 145), in view of the teachings of Lee, between the air supply pipes and the vacuum source taught by Ji (Ji, page 3, lines 41-45) in order to dispose a discharge line at the bottom of the cut-out grooves such that foreign matter is discharged and joins the discharge line, which can then be collected by a dust collector at the vacuum source thereby improving the productivity, durability and reliability of the display device (Lee, page 6, lines 35-43 and page 8, line 9).
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Ji et al. (KR-20090122534-A) in view of Lee et al. (KR-20170051598-A) as applied to claims 1-8, 11, and 13-16 above and further in view of Blake (US-5922225-A).
Ji teaches the invention as described above as well as wherein the first partition wall (see Ji’s annotated fig. 2 above for examiner-construed “First Partition Wall”) connected to a first connecting pipe (first supply pipe 124a, fig. 3) of the connecting pipes (as shown in fig. 3, the walls of the cut grooves 122c are connected to the pipe 124a), and the second partition wall (see Ji’s annotated fig. 2 above for examiner-construed “Second Partition Wall”) connected to a second connecting pipe (second supply pipe 124b, fig. 3) of the connecting pipes (pipes 124, fig. 3), which is adjacent to the first connecting pipe (as shown in fig. 3, first supply pipe 124a is adjacent to second supply pipe 124b) in the second direction (for the supply pipes 124 that extend along the x-axis, the supply pipes 124a and 124b will be adjacent to each other along the x-axis or examiner-construed second direction; annotated as third and fourth connecting pipes in fig. 1 above) but does not explicitly disclose wherein the first partition wall comprises at least one hole and the second partition wall comprises at least one hole.
However, in the same field of endeavor of substrate cutting stages, Blake teaches wherein the first partition wall comprises at least one hole and the second partition wall comprises at least one hole (examiner is construing the area underneath the housing 52, where air circulates, as meeting the limitation for holes in the partition walls along the cut-groove, referring to fig. 2).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the invention of Ji by including an area underneath the housing for circulating air, in view of the teachings of Blake, in order to circulate air underneath the bottom of the housing which acts as a venturi in drawing air from above the top surface downwardly into the holes, which condenses unwanted wasted material that is sucked into a vacuum duct, greatly improving the efficiency of the cutting operation (Blake, column 1, lines 34-36 and column 4, lines 6-41).   
Blake, fig. 2

    PNG
    media_image12.png
    235
    465
    media_image12.png
    Greyscale

	Response to Argument
Applicant's arguments filed 19 October 2021 have been fully considered but they are not persuasive. 
Objection to the Drawings
	On pages 9-10, the Applicant states that “Applicant respectfully submits that first and second connecting pipe groups are shown in FIG. 8 as described in paragraphs [00119] to [00121 ] of the specification in connection with FIGS. 8 and 9. Therefore, Applicant respectfully requests that these objections to the drawings be withdrawn.”  While paragraph 00119 of the Specification discloses that “the connecting pipes arranged in the first direction DR1 among the connecting pipes are defined as a first connecting pipe group and a second connecting pipe group” and that “the first connecting pipe group includes a first connecting pipe and a second connecting pipe, which surround the first and second vacuum stages VSa and VSb, respectively,” neither figure 8 nor figure 9 shows any connecting pipes (abbreviated “CL”).  In accordance with 37 CFR 1.83, a “drawing in a nonprovisional application must show every feature of the invention specified in the claims.”  Because the drawings do not show the claimed “connecting pipe groups,” the grounds for the objection to the Drawings still stands.
Rejection of Claims 1-8 and 11-16 under 35 U.S.C. § 103
On pages 11-12, the Applicant states that the following:
“The Examiner, on page 8 of the Office Action, points to first and second supply pipes 1 24a and 1 24b of the vacuum pressure supply pipe 124 of Ji as teaching Applicant's claimed plurality of connecting pipes. However, Ji does not appear to teach or suggest each of the first and second supply pipes 124a and 124b being connected to a first discharging member at a first partition wall portion and being connected to a second discharging member at a second partition wall portion. Rather, Ji appears to teach the first supply pipe 124a being connected at the exhaust holes 122c (see Ji, page 4, lines 8-1 1, and Fig. 3).”

However, the examiner respectfully submits that the grooves 122b taught by Ji (KR-20090122534-A) are being construed as the claimed discharging members and that the walls of the grooves are being construed as construed as the claimed partition wall portions.  The grooves perform a similar function to that disclosed by the Applicant for the discharging members in that a laser cuts a substrate along the groove paths, where exhaust is collected.  Along these grooves are exhaust holes 122c, which connect to a vacuum source via pipes 122c and 124a (shown in fig. 3).  Ji states the following on page 4 (lines 8-11):
“As described above, in the optical film laser cutting device according to the present embodiment, the optical film is formed by forming a plurality of exhaust holes 122c connected to the vacuum pressure supply pipe 124 in the division line groove 122b of the vacuum pad 122. Smoke generated in the cutting process of (1) may be sucked into the exhaust hole 122c and discharged to the outside through the vacuum pressure supply pipe 124.”  

Therefore, the examiner respectfully submits that Ji teach does in fact teach “each of the first and second supply pipes 124a and 124b being connected to a first discharging member at a first partition wall portion and being connected to a second discharging member at a second partition wall portion.”
For the above reasons, rejections to the pending claims are respectfully sustained by the examiner.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERWIN J WUNDERLICH whose telephone number is (571)272-6995.  The examiner can normally be reached on Mon-Fri 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on 571-272-4780.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ERWIN J WUNDERLICH/Examiner, Art Unit 3761                                                                                                                                                                                                        12/1/2021
/SANG Y PAIK/Primary Examiner, Art Unit 3761